Citation Nr: 0427986	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-33 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to a disability rating for bilateral hearing 
loss in excess of 10 percent before December 11, 2002.

2.	Entitlement to a disability rating for bilateral hearing 
loss in excess of 50 percent from December 11, 2002 to July 
24, 2003.  

3.	Entitlement to a disability rating for bilateral hearing 
loss in excess of 20 percent from July 25, 2003.  

4.	Entitlement to a disability rating for bilateral hearing 
loss in excess of 10 percent for chronic otitis media 
postoperative tympanomastoidectomy currently evaluated at 10 
percent disabling.  


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1969 to March 1990.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.	The veteran's service-connected bilateral hearing loss was 
manifested by Level VII hearing acuity in his left ear, and 
Level II in his right ear from October 16, 2002.  

2.	The veteran's service-connected bilateral hearing loss was 
manifested by Level VII hearing acuity in his left ear, and 
Level III in his right ear from July 25, 2003.  

3.	The veteran's service-connected bilateral hearing loss is 
manifested by Level VII hearing acuity in the left ear and 
Level III hearing acuity in the right ear from November 28, 
2003.    

4.	The veteran suffers from chronic otitis media of the left 
ear.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10 
percent for service-connected bilateral hearing loss before 
December 11, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
Table VI, Table VIA, and Table VII, Diagnostic Code 6100, and 
4.86 (2003).  

2.	The criteria for a disability rating in excess of 50 
percent for service-connected bilateral hearing loss from 
December 11, 2002 to July 24, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.85, Table VI, Table VIA, and Table VII, 
Diagnostic Code 6100, and 4.86 (2003). 

3.	The criteria for a disability rating in excess of 20 
percent for service-connected bilateral hearing loss from 
July 25, 2003 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, Table 
VI, Table VIA, and Table VII, Diagnostic Code 6100, and 4.86 
(2003).

4.	The criteria for a disability rating in excess of 10 
percent for service-connected chronic suppurative otitis 
media have not been met.  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).

In Pelegrini v. Principi, 18 Vet.App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

In this matter, the record indicates that the appellant has 
been fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In specific compliance with Quartuccio, and in response to 
the appellant's original claim for service connection, the RO 
advised the appellant by letter dated in September 2002 of 
the evidence that would substantiate the appellant's claim, 
and the responsibility for obtaining the evidence.  In May 
2003, the RO followed up with another letter seeking further 
information from the appellant.  The appellant was then 
provided with a copy of the original rating decision dated in 
August 2003 setting forth the general requirements of then-
applicable law pertaining to a claim for service connection.  
The appellant was later provided with the Statement of the 
Case in August 2002, and with a Supplemental Statement of the 
Case in March 2004, both of which reiterated the general 
advisement found in the rating decision.  

Because the appellant had been continually apprised for 
approximately 17 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that in an effort to ensure that 
all relevant evidence had been obtained within its previous 
advisements, the RO obtained the appellant's service records, 
service medical records, and VA medical records, and received 
from the appellant, records reflecting treatment by four 
difference healthcare professionals under whom the appellant 
received treatment.  VA scheduled and afforded the appellant 
three separate VA audiology examinations from 2002 to 2003 
moreover.  38 U.S.C.A.§ 5103A (a), (b) and (c).  Records from 
all relevant medical treatment were then reviewed by the RO 
prior to its rating decisions and Statements of the Case.            

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Given the extensive 
development undertaken by the RO and the fact that the 
appellant has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.

The Merits of the Claims for Increased Rating for Bilateral 
Hearing Loss and Chronic Otitis Media:  

I.  Background:

In August 1990, VA granted service connection for the 
appellant's bilateral hearing loss at 0 percent disabling.  
On March 28, 2000, the appellant claimed entitlement to an 
increased rating, stating that his ear condition had 
worsened.  In June 2000, VA increased the disability rating 
to 10 percent based on a VA-administered audiology 
examination that same month.  In this same decision, VA 
granted service connection at 10 percent disabling for the 
appellant's left chronic otitis media.    

Based on the results of a December 2002 private audiology 
examination, VA later increased the appellant's hearing loss 
to 50 percent disabling, covering the period from December 
2002 to July 2003.  From July 2003 onward, the appellant's 
hearing loss has been evaluated at 20 percent disabling due 
to more positive results arising out of a July 2003 VA 
examination.  The disability rating for the appellant's 
otitis media has continued at 10 percent.  

Hearing Loss

In his latest Notice of Disagreement in October 2003, the 
appellant argues for a 100 percent disability rating for his 
hearing loss.  In support, the appellant submitted a letter 
from one of his private physicians.  Therein, the physician 
stated that he had treated the appellant for media otitis, 
and for hearing loss.  The physician further stated that he 
believes that the appellant has a 100 percent loss of hearing 
in his ears.   

With regard to the appellant's hearing loss claim, the RO 
considered in its rating decision five recent audiology 
examinations: one administered by VA in October 2002, another 
administered by VA in July 2003, a third administered by VA 
in November 2003, and the other two administered by the 
appellant's private physician, Dr. P., in October 2003 and in 
December 2002.  

The results of the October 2002 VA examination showed the 
appellant's left ear with 92 percent speech recognition.  
Decibel (dB) loss at the puretone threshold of 1000 was 65, 
with an 80 dB loss at 2000 Hz, an 85 dB loss at 3000 Hz, and 
a 100 dB loss at 4000 Hz.  The average decibel loss was 83 in 
the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 92.  Decibel loss at 1000 Hz 
was 40 dB, with a 40 dB loss at 2000, a 70 dB loss at 3000, 
and an 85 dB loss at 4000.  The average decibel loss for the 
right ear was 59.  




HERTZ



1000
2000
3000
4000
AVG
LEFT
65
80
85
100
83
RIGHT 
40
40
70
85
59

Table VI and VIa of 38 C.F.R. 4.85 show that Roman Numeral II 
is determined for the right ear, and Roman Numeral VII is 
determined for the left ear.  Based on Table VII of 38 C.F.R. 
4.85, a 10 percent rating would be appropriate for this level 
of hearing loss.               

The results of the December 2002 audiology examination, 
conducted at the behest of the appellant's private physician 
Dr. P., showed the appellant's left ear with 80 percent 
speech recognition.  Decibel (dB) loss at the puretone 
threshold of 1000 Hertz (Hz) was 75, with an 85 dB loss at 
2000 Hz, and a 100 dB loss at 4000 Hz.  The average decibel 
loss was 86 in the left ear, but no reading was reported at 
the 3000 level.  

The audiology examination further found the right ear's 
percent of speech discrimination was 45.  Decibel loss at 
1000 Hertz was 40 dB, with a 55 dB loss at 2000, and a 90 dB 
loss at 4000.  The average decibel loss for the right ear was 
61, but no reading was reported at the 3000 level.  





HERTZ



1000
2000
4000
AVG
LEFT
75
85
100
86
RIGHT
40
55
90
61

Table VI and VIa  of 38 C.F.R. 4.85 show that Roman Numeral 
VIII is determined for the right ear, and Roman Numeral VIII 
is determined for the left ear.  Based on Table VII of 38 
C.F.R. 4.85, a 50 percent rating resulted from these numbers.  

The results of the July 2003 VA examination showed the 
appellant's left ear with 76 percent speech recognition.  
Decibel (dB) loss at the puretone threshold of 1000 was 70, 
with a 75 dB loss at 2000 Hz, an 85 dB loss at 3000 Hz, and a 
95 dB loss at 4000 Hz.  The average decibel loss was 81 in 
the left ear.  

This VA audiology examination further found the right ear's 
percent of speech recognition at 84.  Decibel loss at 1000 Hz 
was 35 dB, with a 45 dB loss at 2000, a 70 dB loss at 3000, 
and an 80 dB loss at 4000.  The average decibel loss for the 
right ear was 58.  




HERTZ



1000
2000
3000
4000
AVG
LEFT
70
75
85
95
81
RIGHT 
35
45
70
80
58

Table VI and VIa  of 38 C.F.R. 4.85 show that Roman Numeral 
III is determined for the right ear, and Roman Numeral VII is 
determined for the left ear.  Based on Table VII of 38 C.F.R. 
4.85, it was found that a 20 percent rating was appropriate 
for the appellant's bilateral hearing loss.           

The results of the October 2003 audiology examination, also 
conducted at the behest of the appellant's private physician 
Dr. P., showed the appellant's left ear with 85 percent 
speech recognition.  Decibel (dB) loss at the puretone 
threshold of 1000 Hertz (Hz) was 85, with an 85 dB loss at 
2000 Hz, and a 100 dB loss at 4000 Hz.  The average decibel 
loss was 81 in the left ear, but no reading was reported at 
the 3000 level.  

The audiology examination further found the right ear's 
percent of speech discrimination was 70.  Decibel loss at 
1000 Hertz was 70 dB, with an 80 dB loss at 2000, and a 95 dB 
loss at 4000.  The average decibel loss for the right ear was 
90, but no reading was reported at the 3000 level.  
	


HERTZ



1000
2000
4000
AVG
LEFT
85
85
100
90
RIGHT 
70
80
95
81

Table VI and VIa  of 38 C.F.R. 4.85 show that Roman Numeral 
VII is determined for the right ear, and Roman Numeral VIII 
is determined for the left ear.  Based on Table VII of 38 
C.F.R. 4.85, a 40 percent rating would appear to be 
appropriate given these numbers.  

The results of the most recent audiology examination, the 
November 2003 VA examination, showed the appellant's left ear 
with 88 percent speech recognition.  Decibel (dB) loss at the 
puretone threshold of 1000 Hertz (Hz) was 70, with an 80 dB 
loss at 2000 Hz, an 85 dB loss at 3000 Hz, and a 95 dB loss 
at 4000 Hz.  The average decibel loss was 83 in the left ear.  

The VA audiology examination further found the right ear's 
percent of speech recognition at 88.  Decibel loss at 1000 
Hertz was 50 dB, with a 45 dB loss at 2000, a 75 dB loss at 
3000, and an 85 dB loss at 4000.  The average decibel loss 
for the right ear was 64.  




HERTZ



1000
2000
3000
4000
AVG
LEFT
70
80
85
95
83
RIGHT 
50
45
75
85
64

Table VI and VIa  of 38 C.F.R. 4.85 show that Roman Numeral 
III is determined for the right ear, and Roman Numeral VII is 
determined for the left ear.  Based on Table VII of 38 C.F.R. 
4.85, it was found that a 20 percent rating was appropriate 
for the appellant's bilateral hearing loss.  

In sum, the appellant's five recent audiology examinations 
revealed the following ratings:  November 2003 VA exam, 20 
percent; October 2003 Dr. P. exam, 40 percent; July 2003 VA 
exam, 20 percent; December 2002 Dr. P. exam, 50 percent; 
October 2002 VA exam, 10 percent.  

In the latest Supplemental Statement of the Case dated in 
March 2004, the RO stated that a 20 percent rating was most 
appropriate because data from the latest audiology exam of 
November 2003 supported that rating; and because the exams 
led by Dr. P. did not report results at the 3000 level.   

Otitis Media 

The appellant's VA examination dated in July 2003 stated that 
the appellant suffers from chronic otitis media, left, postop 
tympanomastoidectomy twice with an absent ear drum and 
scarred middle ear on the left.  The RO applied the Code to 
this diagnosis, arriving at a 10 percent disability 
evaluation in its November 2002 rating decision.  

II.  Analysis:

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, 
Tables VI, VIa, VII of VA's rating schedule.  Diagnostic Code 
6100 provides the appropriate disability code for hearing 
loss as best VA can determine based on available evidence.  
In making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In assessing the evidence, VA must consider all medical 
evidence to include private as well as service and VA medical 
records.  Pursuant to this, VA considered medical records 
from all five hearing tests in determining the appropriate 
rating for the appellant under 6100.

The Board will first address the issue of whether the 
appellant was entitled to a rating in excess of 10 percent 
before December 11, 2002.  The medical evidence pertaining to 
that time frame is found in the October 2002 results arriving 
at a 10 percent disability, and the December 2002 results 
indicating a 50 percent disability.   We believe that, given 
the proximity in time of the October 2002 audiology exam, 
that exam's 10 percent rating should control in this 
determination.  The Board concludes therefore that a rating 
in excess of 10 percent before December 11, 2002 is not 
warranted here.  

Second, the Board addresses whether the appellant was 
entitled to a rating in excess of 50 percent from December 
11, 2002 to July 24, 2003.  Relying on guidance from Tables 
VI, VIa, and VII under Diagnostic Code 6100, the Board finds 
that the RO's assignment of a 50 percent rating for this 
period was the correct course of action.  The only evidence 
available to the RO that covered the period of time at issue 
came from the private examination submitted by the appellant.  
Though, as is detailed below, the exam proved flawed under 38 
C.F.R. 4.71(a), the RO nevertheless considered it under this 
statute as it was the only evidence covering the relevant 
period.  Tables VI and VIa show that Roman Numeral VIII was 
appropriate for the right ear, while the left ear rated at 
Roman Numeral VIII.  Using Table VII of 38 C.F.R. 4.85, the 
RO correctly found, given the lack of additional evidence, a 
50 percent rating resulted from these numbers.  
     
Third, the Board addresses whether the appellant was entitled 
to a rating in excess of 20 percent from July 25, 2003.  To 
do so, the Board notes that hearing impairment tests for VA 
purposes must include a "puretone audiometry test."  A 
Puretone threshold average, "as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four."  38 C.F.R. 4.85(d).  

Based on this guidance, the RO gave more weight to the three 
VA examinations, each of which complied with specific Code 
requirements and each of which was consistent with the other.  
Each rated the appellant's hearing loss at between 10 to 20 
percent disabling, moreover.  

The RO gave less weight to the appellant's private hearings 
tests.  There, the audiologist failed to comply with the Code 
requirement to record hearing at the 3000 level and thereby 
give four separate measurements, added up and then divided by 
four, to arrive at the puretone threshold average.  In its 
determination, the RO properly gave less weight to these 
incomplete test results.  Hence, the private audiologist's 
latest examination of July 2003, which rated the appellant's 
hearing loss at 40 percent disabling, did not create 
equipoise vis a vis the November 2003 VA exam rating of 20 
percent disabling.   

Ultimately, using the three test results that complied with 
the Code's strict and express provisions, the RO properly 
rated the appellant's hearing loss at 20 percent disabling.  
38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2003).  

As for the appellant's claim for increased rating for otitis 
media, the RO relied on 38 C.F.R. § 4.87, Diagnostic Code 
6200 (2003).  Therein, a 10 percent disability rating is 
assigned for "chronic suppurative otitis media, mastoiditis 
..."  As the appellant has been diagnosed with this condition, 
10 percent is the correct rating.  

The Board further notes that there is no evidence of record 
that the veteran's ear difficulties warrant a higher rating 
based on an extraschedular basis.  See 38 C.F.R. 3.321(b).  
The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2003).  To exceed these, the Board must 
find, based on the evidence presented, that the appellant's 
predicament is "exceptional."  The governing norm in an 
exceptional case is "a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. 3.321(b).  

Though the appellant has submitted evidence from a former 
employer showing that his hearing difficulties have caused 
problems that played a role in his termination by that 
employer, there is no evidence before the Board showing that 
the appellant cannot find employment elsewhere.  Moreover, 
there is no evidence of frequent hospitalization for his ear 
problems despite the considerable amount of treatment he has 
received. 

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2003) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim for increased ratings, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to increased ratings for bilateral hearing loss 
and chronic otitis media is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



